Citation Nr: 0829606	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-34 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Entitlement to service connection for a tear duct 
disorder.

4.  Entitlement to an effective date earlier than January 1, 
1998, for the grant of non-service connected disability 
pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1970 to July 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
July 2006.  

The issues on appeal were previously before the Board in 
January 2007 when they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a 
finding that a current low back disorder is related to an 
incident or injury during service.

2.  The preponderance of the competent evidence is against a 
finding that the veteran currently experiences residuals of a 
left leg injury that is related to an incident or injury 
during service.

3.  The preponderance of the competent evidence is against a 
finding that a current tear duct disorder is related to an 
incident or injury during service.

4.  The veteran submitted a claim for non-service connected 
pension in November 1996; the objective evidence of record 
demonstrates that the veteran was last employed in 1995.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Residuals of a left leg injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  A tear duct disorder not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an effective date of November 1, 1996 for 
the award of nonservice-connected pension benefits are met.  
38  U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7105(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 20.202, 20.302(b), 
20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2002 
and January 2007 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought and adjudicated by this decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While no longer required, the Board also notes that the 
January 2007 VCAA letter expressly notified the appellant 
that he should submit any pertinent evidence in his 
possession.  The requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the appellant has had the chance to submit 
evidence in response to the VCAA letters.  The issues were 
readjudicated subsequent to notification as demonstrated by 
the September 2007 Supplemental Statement of the Case.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims as well as with notice of the types 
of evidence necessary to establish an effective date or a 
disability evaluation for the issues on appeal in the January 
2007 letter.  To any extent that this notification is late, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that as the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Attempts were made to obtain 
outstanding VA outpatient treatment records dated in the 
1970's from a facility identified by the veteran.  In March 
2007 it was reported by VA that a search was conducted and no 
additional records were found other than those previously 
relayed.  In a February 2007 statement, the veteran reported 
that he had no further evidence to submit in support of his 
claims.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


General service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).


Entitlement to service connection for a low back disorder.

The Board finds that service connection is not warranted for 
a low back disorder.  While the evidence of record 
demonstrates that the veteran was treated for a low back 
disorder during active duty, there is no competent evidence 
of record which links a currently existing low back disorder 
to his active duty service.  

Service medical records dated in June 1973 reveal that the 
veteran was treated for several weeks for back pain.  One of 
the records included an assessment of lumbosacral strain.  
The veteran was put on physical profile the same month, in 
part, for lumbosacral strain.  Thereafter, the service 
records were silent as to complaints of, diagnosis of or 
treatment for back problems.  No pertinent abnormalities were 
noted on the report of the separation examination which was 
conducted in May 1974.  Clinical evaluation of the spine was 
determined to have been normal at that time.  Furthermore, 
the veteran denied having or ever having had recurrent back 
pain on a Report of Medical History he completed in May 1974.  

In November 1996, the veteran submitted claims for service 
connection.  He indicated on the form that he was injured 
lifting gun barrels off of tanks.  In September 2002, the RO 
denied service connection for a back condition.  

There is no competent evidence which links a current back 
disorder to active duty.  The only evidence of record which 
links a current back disorder to the veteran's active duty 
service is the veteran's own allegations and testimony.  The 
veteran testified in July 2006 that he injured his back 
carrying machine gun mounts while on active duty.  He 
reported he received pain killers for his back while in the 
military.  He testified that he had sought treatment for his 
back after discharge.  He denied that his back ever healed.  
He reported he was treated in 1974, 1975 or 1976 for back 
problems.  

The veteran's allegations and testimony not provide a 
competent link between a current back disability and the 
veteran's active duty service.  As a lay person, the veteran 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of a low back disability is 
without probative value. 

There is competent evidence of record which indicates that 
the veteran does not have a back disorder which was incurred 
in or aggravated by his active duty service.  

A VA spine examination was conducted in January 2001.  The 
veteran reported he had back pain which began in 1973 after 
lifting heavy machine guns.  He reported he was treated with 
pain killers at Fort Carson, Colorado.  The VA examiner noted 
that there was no mention of trauma to the spine in the 
claims file and diagnosed chronic mechanical low back pain.  
The examiner observed that there was no documentation of a 
lumbar spine sprain in the claims file except frequent low 
back pain.  An X-ray of the lumbar spine was referenced as 
being essentially negative for a herniated nucleus pulposus 
or degenerative arthritis.  The examiner opined that the 
veteran's low back pain was due to ligamental macular dysc 
function.  

An addendum to this examination report was prepared in July 
2001.  The examiner noted the veteran was treated for three 
weeks during active duty, beginning in June 1973, for 
bronchitis and lumbosacral strain without improvement.  The 
examiner found there was no documentation in the claims file 
regarding the etiology of the lumbar strain.  He noted that 
there was no evidence of treatment for back problems after 
military service.  The examiner found that there was no 
definite diagnosis of a back disorder on the basis of 
clinical examination or X-ray report.  The veteran only had 
symptoms.  The examiner opined that the symptoms of low back 
pain given during service were unlikely to continue for such 
a long period of time.  

The Board finds the January 2001 VA examination report and 
the July 2001 addendum should be afforded greater probative 
weight regarding the existence and etiology of a low back 
disorder than the veteran's allegations and testimony.  The 
health care professional who prepared the examination report 
had access to and reviewed the claims file.  He obtained a 
medical history from the veteran and physically examined him.  
Reasons and bases were provided for the negative nexus 
opinion.  Competent medical evidence is more probative than 
the veteran's lay assertions regarding the existence and 
etiology of a low back disorder.  

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service, as is the current case, is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low 
back condition);  see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir.  2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

The veteran has testified that he had had continuous back 
symptomatology since the in-service injury.  This allegation, 
however, is not supported by his prior actions at the time of 
the exit examination.  The veteran indicated on a Report of 
Medical History he completed at the time of his exit 
examination that he did not have and never had back problems.  
The Board places greater probative value on the veteran's 
self-reported medical history at the time of his exit 
examination over current allegations.  It is noted that not 
only may the veteran's memory have dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).  His allegation of continuous 
problems with his back since the reported in-service injury 
is also undercut by the negative clinical findings at the 
time of the exit examination.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Furthermore, the Board finds the medical examiner who 
conducted the exit examination is more competent to determine 
if the veteran had a back disorder at discharge based on all 
the evidence available to him at that time including no 
pertinent complaints being advanced by the veteran.  The 
veteran indicated that he sought treatment from VA in the 
1970's for back problems.  All records from this time period 
have been obtained and they were negative for complaints of, 
diagnosis of or treatment for back problems.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
low back disorder.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


Entitlement to service connection for residuals of a left leg 
injury.

The Board finds that service connection is not warranted for 
residuals of a left leg injury.  While there is evidence of 
an in-service leg injury and evidence of current residuals of 
a left leg injury, there is no competent evidence which links 
currently existing residuals of a left leg injury to the 
veteran's active duty service.  

A May 1974 service medical record reveals the veteran 
reported he had been struck by a car the previous day and had 
pain in the lower leg.  Another record dated the same month 
indicates the veteran complained of a left leg injury.  The 
assessment was left ankle sprain.  The veteran was put on 
physical profile for seven days for the leg injury which was 
described as a bruise.  Additionally, the report of the May 
1974 separation examination indicates the veteran reported 
pain and tenderness in the left ankle with mild effusion.  
Physical examination, however, revealed no defects.  The 
veteran reported he injured his left leg on May 16, 1974 when 
he was run over by a car.  

In November 1996, the veteran submitted a claim of 
entitlement to service connection for a left leg disorder.  
He indicated on his application that he had been hit by a car 
while on base.  

The only evidence which demonstrates that the veteran has 
residuals of a left leg disorder which is due to active duty 
is his own allegations and testimony.  The veteran testified 
before the undersigned in July 2006 that he injured his left 
leg when he was run over by a jeep.  He reported that his leg 
and knee were broken at that time and that the left leg gives 
out on him at times.  As a lay person, the veteran's 
allegations and testimony regarding the existence and 
etiology of residuals of a left leg injury are to be afforded 
no probative value.  Furthermore, his allegation of breaking 
his leg and knee while on active duty are directly 
contradicted by the lack of any annotations in the service 
medical records documenting such injuries.  

The Board finds the most probative evidence of record 
regarding etiology is the reports of VA examinations which 
include findings that the currently existing problems with 
the veteran's left leg are due to a post-service gun shot 
wound.  At the time of a March 2000 VA examination, the 
veteran reported he suffered a gunshot wound to the back of 
the left leg which resulted in a large depressed scar.  This 
occurred after discharge.  The pertinent diagnosis was status 
post gunshot wound of the left leg.  On VA examination in 
January 2001, the veteran reported that he had been involved 
in a car accident in 1974 and was hospitalized for a period 
of time.  He reported he was again injured again in 1997 when 
he was shot in the back of the left leg which resulted in a 
large depressed scar.  The pertinent diagnosis was status 
post gunshot wound of the left leg.  An addendum to this 
examination report was prepared in July 2001.  The examiner 
wrote that there was no residual disability due to the left 
lower leg or foot injury, "service connected."  

At the time of a May 2007 VA examination, the veteran 
reported that he did not have any injury to his left leg 
muscles before or during military service.  He indicated 
that, in 1997, he was he was shot in the left leg by a 
shotgun during an attempted robbery.  He was hospitalized for 
a few weeks after the attack.  Since the attack, he had had 
left calf pain, left ankle pain and weakness.  The diagnoses 
were post-traumatic muscle injury from gunshot wound with 
neurovascular involvement of the left soleus and 
gastrocnemius and also left ankle weakness and arthritic 
changes secondary to ankle plantar flexors injury with 
resultant weakness.  The examiner opined that the left leg 
muscle pain and left ankle weakness and decreased range of 
motion were due to the non-service connected injury from the 
gunshot wound in 1997.  

The opinions included in the reports of the VA examinations 
were based on a review of all the evidence in the claims file 
as well as on interviews with the veteran and physical 
examination.  The opinions had their foundations in clinical 
records.  The Board finds that the competent medical evidence 
of record outweighs the veteran's lay assertions regarding 
whether there is a nexus between the veteran's active duty 
service and any currently existing residuals of a left leg 
injury.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
residuals of a left leg injury.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to service connection for a tear duct disorder.

The Board finds that service connection is not warranted for 
a tear duct disorder.  There is some evidence of problems 
with the veteran's eyes and/or tear ducts during active duty.  
The service treatment records reveal that, in February 1974, 
the veteran complained of a constantly running left eye which 
had been present for one and one half weeks.  The assessment 
was viral conjunctivitis.  In November 1975, he reported 
excessive tearing in the right eye.  There was annotation 
made of a history of passing a catheter through the tear 
ducts that were blocked.  

No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in May 1974.  
Clinical evaluation of the eyes was determined to have been 
normal at that time.  The veteran denied having or ever 
having had eye trouble on a Report of Medical History he 
completed in May 1974.  

There is also post-service evidence of the veteran seeking 
treatment for eye problems.  An October 1977 VA clinical 
record indicates the veteran complained of blurry vision with 
tenderness to light which had been present for one year.  
Physical examination was conducted.  The impression was 
normal examination.  Additionally, a VA clinical record dated 
in November 1996 indicates the veteran complained of 
recurrent problems with clogged tear ducts.  

There is competent evidence of record documenting the current 
existence of a tear duct disorder.  A VA examination was 
conducted in December 1996.  The veteran reported a history 
of tearing eyes.  The diagnosis was chronic dacryocrysitis.  
No opinion as to etiology was provided.  At the time of a 
March 2000 VA examination, the veteran reported that he has 
constantly tearing eyes which began after he had been buried 
in the snow.  The pertinent diagnosis was chronic 
dachryocystitis.  Again, no opinion as to the etiology of the 
disorder was provided.  On VA examination in January 2001, 
the veteran reported he had had eye problems in 1974 when he 
had been frozen in the snow and since that time, he had tears 
in his eyes.  The pertinent diagnosis was chronic 
dacrysititis.  A VA examination was conducted in April 2007.  
The veteran reported that, in 1973, he was buried under snow 
causing his lacrimal ducts to freeze.  He reported his eyes 
were frozen and he was buried in the snow for hours.  He was 
complaining of tearing especially in cold weather.  The 
impression was history of epiphora status post multiple 
lacrimal probings and most likely physiologic cupping.  

Significantly, there is no competent evidence which links the 
currently existing tear duct disorder to the veteran's active 
duty service.  The only evidence of record which links a 
currently existing tear duct disorder to the veteran's active 
duty service is the veteran's own allegations and testimony.  
The veteran testified in July 2006 that he injured his tear 
ducts during active duty when he had to sleep in a field and 
woke up buried in snow.  He reported that his tear ducts 
froze at that time.  He eyes continued to tear every time 
it's cold out.  The Board finds that testimony and 
allegations do not provide competent evidence of a nexus 
between the in-service eye complaints and the currently 
existing tear duct disorder.  The veteran is not competent to 
provide a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

There is competent evidence of record which indicates that 
the currently existing tear duct disorder is not due to the 
veteran's active duty service.  

In May 2007, the veteran was examined by an oculoplastic 
surgeon with regard to determining the etiology of any 
current tear duct disorder.  The surgeon opined that it was 
unlikely that the veteran's epiphora was related to his being 
buried in the snow.  The surgeon found it unlikely that the 
veteran would have a lacrimal disorder without any other sort 
of sequelae of cold injuries.  The examiner noted the veteran 
did not have a loss of eye lashes and did not have frostbite 
of the extremities or the nose.  The eye specialist opined 
that the currently existing epiphora is more likely than not 
related to the ageing process.  

The Board finds that the competent medical evidence of record 
outweighs the veteran's lay assertions regarding whether 
there is a nexus between the veteran's active duty service 
and the currently existing tear duct disorder.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
tear duct disorder.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


Entitlement to an earlier effective date for the grant of 
non-service connected disability pension.

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  The Court has held 
that VA adjudicators, when considering a claim for 
entitlement to nonservice-connected pension benefits, must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, or if the veteran is not unemployable, 
whether there exists a lifetime disability which would render 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. §§ 1502(a)(1), 1521(a); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17; see also Talley 
v. Derwinski, 2 Vet. App. 282 (1992).

The effective date for a claim for disability pension 
received on or after October 1, 1984 is the date of receipt 
of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(ii).  
However, an award of disability pension may not be effective 
prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  If, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled, the pension award may be made effective from the 
date of receipt of the claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(2)(A)(B).

The veteran submitted a VA Form 21-526 on November 1, 1996, 
which includes a claim of entitlement to non-service 
connected pension.  In September 2002, the RO granted the 
claim on an extraschedular basis and assigned an effective 
date of January 1, 1998.  At the time that non-service 
connected pension was granted, the veteran's disabilities 
were evaluated as follows:  low back pain (10%), left knee 
condition (10%), right knee condition (10%), tear duct 
condition (10%), hiatal hernia (0%), left leg injury (0%), 
hepatitis c (20%), status post gunshot wound of the left leg 
(10%) and recurrent nightmares from assault (10%).  The 
combined evaluation was 60%.  A bilateral factor of 2.7% was 
added for the knees and left leg disability.  

The veteran thereafter perfected an appeal to the Board 
disagreeing with the effective date assigned for the grant of 
non-service connected pension.  He testified before the 
undersigned that he thought the effective date should be in 
the 1980's.  He reported that the last job he held was with 
the U.S. Post Office.  He thought the last time he worked was 
in 1995.  The RO assigned the effective date of January 1, 
1998 as there is conflicting evidence as to when the veteran 
was last employed.  

When the veteran submitted his claim for pension in November 
1996, he reported that he was last employed by an unnamed 
wholesale company located in the Bronx from February 1996 to 
August 10, 1996.  

At the time of a VA examination which was conducted in 
December 1996, the veteran reported that he had not worked 
for six months.  

On VA examination in March 2000, the veteran reported that he 
had not worked since 1997.  

In September 2000, the veteran reported that he had been 
employed as a laborer for one year with Gates Concrete in 
Florida and prior to that he had been working in maintenance 
for two years, also in Florida.  

A September 2000 VA clinical record indicates the veteran 
reported he was unemployed at that time but that he worked 
intermittently as a vendor.  

In October 2000, the veteran submitted a statement wherein he 
reported he was last employed in 1997 as a construction 
laborer in Florida.  

At the time of a January 2001 VA spine examination, it was 
recorded that the veteran last worked in 1997 with the Human 
Resources Administration as a supervisor.  However, at the 
time of a January 2001 VA joints examination, it was recorded 
that the veteran had not worked since 1995.  Prior to that, 
the veteran had performed a desk job as a supervisor, then as 
a conductor in the railway from 1986 to 1987 and rejoined 
"HRA" until 1995.  

In April 2003, the veteran submitted a statement from Social 
Security Administration indicating that the last year he 
contributed to Social Security was 1995.  He reported on the 
accompanying statement that he last worked in 1995.  

The veteran testified before the undersigned in July 2006 
that he worked for transit and the Department of Social 
Services for years.  He opined that he had worked for twenty 
or thirty years for the city alone.  He denied working in 
1997.  He reported that the last job he had was with the Post 
Office and that he had worked for HRA, welfare for 27 years.  
He also worked in transit for two years and then with the 
Post Office.  The last time he worked was with the Post 
Office in 1995.  

At the time of a VA examination of the knees which was 
conducted in May 2007, the veteran reported he is retired 
from a Postal job in 1997 due to bilateral knee pain.  

The Board finds that the evidence is conflicting as to when 
the veteran was last employed.  Some of the evidence of 
record in the form of the veteran's own statements indicates 
that he has been employed subsequent to 1996 but there is no 
indication that such employment was productive.  Rather it 
appears to be intermittent at best.  The only objective 
evidence of record regarding the veteran's employment history 
is a letter from Social Security Administration dated in 
December 1999.  The letter indicates that the last time the 
veteran contributed to Social Security was in 1995.  The 
Board notes that the veteran's reported income between 1986 
and 1995 was minimal and, for the most part, below the 
poverty line.  

Based on the December 1999 letter from Social Security and 
upon application of the benefit of the doubt, the Board finds 
that the effective date for the grant of non-service 
connected pension should be the date of receipt of the claim.  
The record from Social Security Administration indicates that 
the veteran was last employed in 1995.  There is no objective 
evidence of record which indicates that the veteran was 
gainfully employed subsequent to the submission of his claim 
in November 1996.   The veteran's own self-reported history 
is conflicting as to the actual dates and jobs worked and is 
of limited probative value.  

The veteran has not alleged that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled.  Assignment 
of an effective date prior to the date of receipt of claim is 
not warranted.  


ORDER

Entitlement to service connection for a low back disorder is 
not warranted.  The appeal is denied.  

Entitlement to service connection for residuals of a left leg 
injury is not warranted.  The appeal is denied.

Entitlement to service connection for a tear duct disorder is 
not warranted.  The appeal is denied.  

Entitlement to an earlier effective date of November 1, 1996 
for the grant of non-service connected disability pension is 
granted, subject to the laws and regulations governing 
monetary awards.  



____________________________________________
BARBARA B. COPELAND
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


